[Cite as State v. Austin, 2010-Ohio-6583.]




                             STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE OF OHIO,                                 )
                                               )      CASE NO.     09 MA 167
        PLAINTIFF-APPELLEE,                    )
                                               )
        - VS -                                 )      OPINION
                                               )
DANIEL AUSTIN,                                 )
                                               )
        DEFENDANT-APPELLANT.                   )


CHARACTER OF PROCEEDINGS:                          Criminal Appeal from Common Pleas
                                                   Court, Case No. 09CR754.


JUDGMENT:                                          Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                            Attorney Paul Gains
                                                   Prosecuting Attorney
                                                   Attorney Ralph Rivera
                                                   Assistant Prosecuting Attorney
                                                   21 West Boardman Street, 6th Floor
                                                   Youngstown, Ohio 44503

For Defendant-Appellant:                           Attorney J. Dean Carro
                                                   University of Akron School of Law
                                                   Office of Appellate Review
                                                   Akron, Ohio 44325-2901


JUDGES:
Hon. Joseph J. Vukovich
Hon. Gene Donofrio
Hon. Mary DeGenaro

                                                   Dated: December 30, 2010
VUKOVICH, P.J.

       ¶{1}   Defendant-appellant Daniel Austin appeals from his convictions and
sentences rendered in the Mahoning County Common Pleas Court for kidnapping with
a repeat violent offender specification, and aggravated burglary with a repeat violent
offender specification.
       ¶{2}   Austin argues in his first assignment of error that when the trial court
sentenced him to maximum, consecutive sentences for the convictions, it
impermissibly engaged in judicial fact-finding by finding that the victim suffered serious
psychological injury as a result of the offenses. He contends that since the offenses
he was found guilty of do not contain the element of serious psychological injury, the
trial court could not rely on that factor when it ordered maximum, consecutive
sentences. His argument is based on the United States Supreme Court’s decision in
Blakely v. Washington (2004), 542 U.S. 296 and the Ohio Supreme Court’s decision in
State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856.
       ¶{3}   In his second assignment of error, he argues that the trial court erred
when it failed to hold a mandatory competency hearing after defense counsel, prior to
trial, raised the issue of Austin’s competency. The state counters the above argument
by contending that the trial court did hold a hearing immediately following the motion.
Alternatively, the state argues that even if the court failed to hold a hearing, that failure
amounted to harmless error.
       ¶{4}   We find no merit with either assignment of error. The trial court did not
engage in impermissible fact-finding when it considered a factor in R.C. 2929.12 that
was not an element of the convicted offenses.            Moreover, even if it did, other
statements made by the trial court support the maximum consecutive sentences.
Additionally, we find that the trial court did not violate Austin’s right to a mandatory
competency hearing. For the reasons stated below, the judgment of the trial court is
hereby affirmed.
                          STATEMENT OF FACTS AND CASE
       ¶{5}   The Mahoning County Grand Jury indicted Austin on one count of
kidnapping, a violation of R.C. 2905.01(B)(2), a first degree felony; one count of
aggravated burglary, a violation of R.C. 2911.11(A)(1), a first degree felony; one count
of felonious assault, a violation of R.C. 2903.11(A)(2)(D), a second degree felony; and
one count of attempted murder, a violation of R.C. 2903.01(B) and R.C. 2923.02(A), a
first degree felony. Each charge contained a repeat violent offender specification as
enumerated in R.C. 2941.149(A).
      ¶{6}   The indictment was the result of the alleged actions taken by Austin on
or about May 19, 2009. It is purported that he broke into Carolyn Wright’s home,
choked her and struck her in the forehead with the handle of a knife. 09/21/09 Trial Tr.
243-247. At that point, Wright lost consciousness and when she awoke her hands and
feet were tied together, and she was in a large plastic storage container in her utility
room. 09/21/09 Trial Tr. 243, 248-250. She called out to Austin that she had to use
the bathroom, he untied her, and she ran next door to call 911. 09/21/09 Trial Tr. 252,
254. Austin pled not guilty to the charges.
      ¶{7}   Days before going to trial, at a pretrial hearing, Austin’s attorney orally
moved to withdraw as counsel and also moved to have Austin’s competency
evaluated. 09/18/09 Pretrial Tr. 4-7.     Counsel’s motion was based on Austin’s
dissatisfaction with counsel’s representation and Austin’s stated belief that counsel,
the prosecutor, the trial judge, and counsel who represented him in 1981 on a murder
charge were in a giant conspiracy against Austin. The court allowed Austin to speak
before it rendered its determination on the motions. Austin stated that he thought his
attorney could prove the case and he was ready to go to trial. 09/18/09 Pretrial Tr. 8.
Austin made no statements about the alleged conspiracy against him. The trial court
then denied counsel’s motion to withdraw.         It did not render a ruling on the
competency motion.
      ¶{8}   On the day of trial, minutes before voir dire began, counsel renewed his
motion for a competency evaluation. 09/21/09 Trial Tr. 12. The court denied the
motion with three pages of reasoning that focused on its own observations of Austin.
09/21/09 Tr. 13-15.
      ¶{9}   The case then proceeded to trial.       The jury found Austin guilty of
kidnapping, aggravated burglary, and both of the serious offender specifications
attached to those offenses; Austin was found not guilty of felonious assault and
attempted murder. The case then proceeded to sentencing. The trial court sentenced
Austin to an aggregate sentence of 40 years. He received the maximum for each
crime, which was 10 years, and those sentences were ordered to be served
consecutive to each other.
                          FIRST ASSIGNMENT OF ERROR
        ¶{10} “THE TRIAL COURT ERRED WHEN IT MADE A FINDING OF FACT AT
SENTENCING AND RELIED ON THE FINDING OF SERIOUS PSYCHOLOGICAL
INJURY, A FACT NOT FOUND BY THE JURY, THEREBY VIOLATING APPELLANT
AUSTIN’S SIXTH AMENDMENT RIGHT TO A JURY TRIAL. (SENT. TRANSCRIPT,
28).”
        ¶{11} Felony sentences are reviewed using both the clearly and convincingly
contrary to law and abuse of discretion standards of review. State v. Kalish, 120 Ohio
St.3d 23, 2008-Ohio-4912. See, also, State v. Gratz, 7th Dist. No. 08MA101, 2009-
Ohio-695, ¶8.    A sentence is clearly and convincingly contrary to law when the
sentencing court does not comply with all applicable rules and statutes in imposing the
sentence. Gratz, supra, at ¶8, citing Kalish, supra, ¶13-14. An abuse of discretion can
be found if the sentencing court unreasonably or arbitrarily weighs the factors in R.C.
2929.11 and R.C. 2929.12. Gratz, supra, at ¶8, citing Kalish, supra, at ¶17.
        ¶{12} During sentencing when considering R.C. 2929.12(B)’s factors that
indicate that the offender’s conduct is more serious than conduct normally constituting
the offense, it stated that the victim suffered serious psychological harm. The court
used that factor in ordering the maximum, consecutive sentences.
        ¶{13} The Ohio Supreme Court has held that R.C. 2929.14(B), (C), and (E) are
unconstitutional because they require judicial fact-finding. Foster, 109 Ohio St.3d 1,
2006-Ohio-856, paragraphs one and three of the syllabus. Those statutes mandated a
sentencing court to make certain findings, which were not proven to the jury, prior to
issuing maximum and/or consecutive sentences. Id. at ¶83. However, as to R.C.
2929.12, the Court has indicated that it does not mandate judicial fact-finding, but
rather only requires the court to “consider” the statutory factors. Id. at, ¶42; State v.
Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, ¶38. See, also, State v. Jones, 7th Dist.
Nos. 08JE20 and 08JE29, 2010-Ohio-2704, ¶20, citing State v. Simmons, 7th Dist. No.
07JE22, 2008-Ohio-3337, at ¶11-14.
       ¶{14} Previously, when reviewing Foster and its holding, we explained:
       ¶{15} “Simply put, Foster held that it was unconstitutional for the Ohio General
Assembly to mandate that a trial court find a particular fact before imposing a
particular sentence. Furthermore, the decision explicitly stated that trial courts would
have to engage in fact-finding when sentencing felony offenders in the future.” State
v. Stroud, 7th Dist. No. 07MA91, 2008-Ohio-3187, ¶8. See, also, Simmons, 7th Dist.
No. 07JE22, 2008-Ohio-3337, ¶11-14 (it is statutorily-required specific judicial fact-
finding that is prohibited, not the discretionary expression of the existence of various
sentencing considerations).
       ¶{16} In reaching our holding, we noted “that the United States Supreme Court
[in Blakey] was careful to clarify that a defendant's right to a jury trial is not violated
when a judge finds facts when determining an appropriate sentence.” Stroud, supra,
at ¶11, citing Blakely, supra, at 308-309. Rather, the right to a jury trial was violated
when a trial court finds “facts mandated by statute when determining an appropriate
sentence.” Id., citing Blakely, supra, at 308-309.
       ¶{17} Austin finds fault with our decision in Stroud by reasoning that while our
holding is not directly contradictory to the Ohio Supreme Court’s language in Foster, it
does not conform to the U.S. Supreme Court’s reasoning in Blakely. It is his position
that a court can only “consider” a factor in R.C. 2929.12 if it is an element of the
offense.
       ¶{18} Reviewing our decision in Stroud, we find that it does not violate Foster,
Blakely, or the spirit of those decisions. Furthermore, we find that the Ohio Supreme
Court’s indication that courts shall “consider” the factors in R.C. 2929.12, does not
mean that courts are only permitted to “consider” those factors if they are an element
of the convicted offense. To find otherwise is illogical. To consider something is to
take it into account. www.merriam-webster.com/dictionary/consider.              Thus, by
definition, the trial court was permitted to take any factor that could be derived from the
facts presented at trial into account when determining the appropriate sentence. As
we have recently stated, “A sentencing court is permitted to express its impressions
derived from trial.” Jones, supra, at ¶20.
       ¶{19} To hold otherwise would raise questions about the applicability and
purpose of R.C. 2929.12. If a factor can be considered by the trial court, but cannot be
used in determining the appropriate sentencing unless that factor is an element of the
offense, what is the use of R.C. 2929.12 in setting forth factors for the court to
consider?    Likewise, logically how does a trial court exercise its discretion in that
instance? While the jury’s function in a criminal trial is immensely important, it is not
the jury’s function to sentence the offender. Rather, that duty is the sole responsibility
of the sentencing judge. The Ohio Supreme Court has clearly indicated that trial
judges have discretion in sentencing. The judges have this discretion because they
are in the best position to give a sentence that is commensurate with the offense
committed.    Sentencing courts see a vast array of offenses, criminals and factual
scenarios involving the crimes committed.         This knowledge should be used in
determining the appropriate sentence to impose on an offender given all the facts
presented.
       ¶{20} We note that Austin does attempt to cite cases from this district and
other appellate districts that he contends support his position that when the trial court
made the finding that there was serious psychological harm, it was engaged in
improper judicial fact-finding. However, we do not find that those cases clearly support
that conclusion. None of those cases deal with the specific situation where the trial
court considered and found a factor under R.C. 2929.12 and the appellate court, in
reviewing the trial court’s application of that factor, found the trial court engaged in
impermissible judicial fact-finding.   For instance in State v. Moore, 7th Dist. No.
05MA178, 2007-Ohio-7215, we did not hold that appellant was successful in his
argument that the trial court violated Foster by considering “the psychological harm
suffered by the victim”; i.e. we did not find that using the factors in R.C. 2929.12 was
impermissible judicial fact-finding. Rather, our holding was when the trial court made
findings under R.C. 2929.14(B), (C), and (E), which were deemed unconstitutional
under Foster for issuing a maximum consecutive sentence, it engaged in
impermissible judicial fact-finding.
        ¶{21} Consequently, we find that this assignment of error lacks merit. When
the trial court considered the serious psychological harm factor in R.C. 2929.12(B)(2) it
was not engaging in impermissible judicial fact-finding.
        ¶{22} Assuming for the sake of argument that the trial court impermissibly
engaged in impermissible judicial fact-finding, this assignment of error still lacks merit
because even if the alleged impermissible factor is not considered, the sentence still
was not contrary to law or an abuse of discretion. In sentencing Austin, the trial court
complied with all applicable sentencing statutes, i.e. R.C. 2929.14; R.C. 2929.11 and
R.C. 2929.12.    The sentence imposed fell within the applicable range under R.C.
2929.14. R.C. 2929.14(A)(1) (maximum sentence for first degree felony is ten years);
R.C. 2929.14(D)(2)(a) (maximum sentence for serious offender specification in R.C.
2929.149 is ten years). The trial court also clearly indicated that it considered the
purposes and principles of sentencing under R.C. 2929.11. Additionally, it considered
seriousness and recidivism factors under R.C. 2929.12.
        ¶{23} In his brief, the only seriousness and recidivism factor that Austin
complains of is the serious psychological harm finding. The trial court, however, did
not rely solely on that factor in ordering the sentence.            It considered R.C.
2929.12(B)(6) that the relationship between the offender and victim facilitated the
offense. It also found that Austin previously had not responded favorably to sanctions
and that he showed no remorse for the crime and recidivism was more likely. R.C.
2929.12(D)(3), (5); 09/28/09 Sentencing Tr. 30.       Consequently, as these findings
justify a maximum, consecutive sentence, we cannot find plain error; the sentence
would have been the same even if the trial court did not find serious psychological
harm.
                           SECOND ASSIGNMENT OF ERROR
        ¶{24} “THE TRIAL COURT ERRED WHEN IT FAILED TO HOLD A
MANDATORY COMPETENCY HEARING AFTER DEFENSE COUNSEL RAISED
THE ISSUE BEFORE TRIAL THEREBY VIOLATING R.C. 2945.37 AND APPELLANT
AUSTIN’S DUE PROCESS RIGHTS TO A FAIR TRIAL. (PRETRIAL TRANSCRIPT,
6; TR., COL. I, P. 12).”
         ¶{25} Fundamental principles of due process prohibit a trial of a criminal
defendant who is legally incompetent. State v. Braden, 98 Ohio St.3d 354, 2003-Ohio-
1325, ¶114.     “Incompetency must not be equated with mere mental or emotional
instability or even outright insanity. A defendant may be emotionally disturbed or even
psychotic and still be capable of understanding the charges against him and of
assisting his counsel.” State v. Were, 118 Ohio St.3d 448, 2008-Ohio-2762, ¶47,
quoting State v. Bock (1986), 28 Ohio St.3d 108, 110.
         ¶{26} R.C. 2945.37(B) provides that when the defendant’s competency to
stand trial is raised prior to the commencement of trial, the court is required to hold a
hearing.    If the request is made after trial begins then a competency hearing is
warranted only for good cause or on the court’s own motion. R.C. 2945.37(B). Section
(C) provides that the court must conduct a hearing within thirty days after the issue is
raised, unless the defendant has been referred for evaluation. If the defendant has
been referred for evaluation, the hearing is to be conducted within ten days after the
filing of the report. R.C 2945.37(C). The defendant must be represented by counsel
at the hearing.    R.C. 2945.37(D).    Both the prosecutor and defense counsel are
permitted to submit evidence on the issue of the defendant’s competence to stand
trial.   R.C. 2945.37(E).   The statute provides that a defendant is presumed to be
competent to stand trial. In order to be deemed incompetent, the court must find by a
preponderance of the evidence that “because of the defendant's present mental
condition, the defendant is incapable of understanding the nature and objective of the
proceedings against the defendant or of assisting in the defendant's defense.” R.C.
2945.37(G).
         ¶{27} Austin, through counsel, made two oral motions for a competency
evaluation pursuant to R.C. 2945.37. The first one was raised approximately four days
prior to trial at the September 18, 2009 pretrial. The second one was raised minutes
prior to voir dire of the September 21, 2009.           Both requests were based on
conversations counsel had with Austin in which Austin allegedly informed counsel that
counsel, the trial court, and his defense attorney from his 1981 murder conviction were
involved in a conspiracy to get him. Counsel also indicated that the request was also
based on the fact that Austin had continuously gone against his recommendations and
that, in counsel’s opinion, did not show a level of competency. 09/21/09 Trial Tr. 12.
       ¶{28} As both requests were raised prior to trial, the trial court was required to
hold a hearing.    State v. Murphy, 173 Ohio App.3d 221, 2007-Ohio-4535, ¶5, 30
(competency request right before voir dire was deemed to be prior to trial and required
the court to hold competency hearing). Austin was not referred for evaluation after
either of the requests. Thus, by statute, the competency hearing was required to be
held within thirty days of the motion.
       ¶{29} Following the second request, the trial court found Austin competent and
provided the following reasoning for doing so:
       ¶{30} “THE COURT:        Well, the court has to make a determination in that
regard, and there are two elements to competency to stand trial, one of which is the
defendant’s present ability to understand the nature and objective of the proceedings
against him. The other is his ability to participate meaningfully in his defense. I’m a
great believer in the word of the lawyer being taken with great influence in the issue of
competency. In fact, I once testified for a client of mine before Judge Bannon that
there was an absolute inability of my client to counsel with me, that she was
incoherent, that she was incapable of helping me, understating me, participating with
me, and she just brushed that off like it was nothing. And maybe that’s because of his
observations of the defendant himself. I don’t think that’s what it was. But when I do
tell you that I think what you have to say means a lot, it does mean a lot to me. It is
something where that’s a tough position to be in if you’re trying a case and your client
won’t cooperate with you. Whether that makes him incompetent, of course, is where
the court kind of has to weigh in on that. And my weighing in on that is to observe Mr.
Austin, to listen to what he’s had to say. His position in this case is not at all unusual.
There are a great number of criminal defendants who think that it is inconvenient to the
court to try a case, that waiver is evil no matter what it’s for, that they want 12 in the
box, and let them come get me if they want me. And I don’t say that – I say that there
are some defendants who do that, but the vast majority of defendants listen to what
their lawyers say, try to evaluate what makes sense and what doesn’t make sense and
instead of a they got to get me type of an attitude is, well, maybe there’s enough
evidence here that I should consider what’s best for me and for my future rather than
casting my fate to the wind. Well, from observation of your client throughout the
proceedings that we’ve had, and they’ve been extensive, he is not someone who
appears incompetent to me; someone who simply says that I’m not going your way no
matter what. And he certainly is not the first person I’ve ever met that way. Although I
personally don’t agree with that and don’t understand that, I do understand that he has
that right, and I’ll honor that. I’ll respect that.
       ¶{31} “THE DEFENDANT: Thank you.
       ¶{32} “THE COURT: So we’re going to go to trial, and whatever may be will
be. The only thing that I can guarantee you is that I’ll make sure the defendant’s
constitutional and statutory rights are protected throughout the trial.           So your
application to have his competency evaluated is denied.” 09/21/09 Trial Tr. 12-15.
       ¶{33} We find that what occurred prior to trial after the request for a
competency hearing was in fact a competency hearing.               There was a finding of
competency. Austin was represented. It does not appear from the record that the trial
court prevented any evidence or argument concerning competency.               The hearing
occurred within thirty days of the request.           Thus, the hearing meet the statutory
mandates.
       ¶{34} Furthermore, we find that the competency hearing can occur immediately
after the request has been made. Austin contends that the thirty day time limit in the
statute “suggests that the General Assembly intended the competency hearing to be
conducted in a later, separate hearing, not on the spot.” However, unless the statute
is ambiguous, the intent of the general assembly is not at issue. Sherwin-Williams Co.
v. Dayton Freight Lines, Inc., 112 Ohio St.3d 52, 2006-Ohio-6498, ¶15, quoting State
v. Hairston, 101 Ohio St.3d 308, 2004-Ohio-969, ¶13. Here, there is no claim of
ambiguity and a reading of the statute indicates that it is not ambiguous. The time limit
as it is written in the statute, is to prevent a hearing past the thirty day limit. There is
nothing in the statute which could be read to indicate that if a competency hearing is
requested, that hearing cannot occur on the same day as the request. If the general
assembly had intended for the competency hearing to occur at a separate time, it
could have provided language in the statute to indicate as such. Since it did not, we
will not read such limiting language into the statute. See Al Minor & Assoc., Inc. v.
Martin, 117 Ohio St.3d 58, 2008-Ohio-292, ¶18 (stating that courts are not permitted to
read language into the statute which is not there).
           ¶{35} Consequently, for all the above reasons, we find that a competency
hearing was held and Austin’s due process rights were not violated. As an alternative
ground, we conclude that even if the trial court did not have a proper competency
hearing, that error does not amount to reversible error under the facts and
circumstances of this case..
           ¶{36} It has been held that when a request for a competency evaluation is
made prior to trial, the failure to hold the competency hearing is harmless error when
the record fails to reveal sufficient indicia of incompetence. Bock, 28 Ohio St.3d at
110.       See, also, State v. Almashni, 8th Dist. No. 92237, 2010-Ohio-898, ¶13-14;
Murphy, 173 Ohio App.3d 221, 2007-Ohio-4535, at ¶29. In holding as such, the Ohio
Supreme Court in Bock relied on the fact that the defendant participated in the trial,
testified, and was subject to cross-examination, and that defense counsel, after the
original motion for a hearing, failed to ever again mention the defendant’s competency
until the time for appeal. Following Bock, the Ohio Supreme Court re-explained its
holding and under a different set of facts found that the record revealed sufficient
indicia of incompetence that required a competency hearing. Were, 94 Ohio St.3d at
176.       In Were, counsel continually raised the issue of appellant’s competency,
appellant did not testify at trial and appellant’s unsworn statement offered during
mitigation was not subject to cross-examination. Id. The Court further provided:
           ¶{37} “Nor can it be said that the record here lacks sufficient indicia of
appellant's incompetency. In addition to defense counsel's repeated allegations, the
many pro se motions filed by appellant clearly cast doubt on appellant's competency.”
Id.
           ¶{38} The Twelfth Appellate District in Murphy relied on Bock for finding the
record did not reveal sufficient indicia of incompetence. Murphy, 173 Ohio App.3d
221, 2007-Ohio-4535, at ¶34-36. The court noted that unlike Bock, Murphy did not
testify.     Id. at ¶35.   However, it stated that appellant extensively and coherently
discussed issues and options on the record and made choices on those options both
before and after his outburst and he presented closing arguments on his own behalf.
Id.
       ¶{39} Here, Austin did not testify, but there are other discussions on the record
which do not reveal sufficient indicia of incompetence. At the September 19, 2009
pretrial after defense counsel argued his motion to withdraw as counsel and motion for
a competency evaluation, the trial court allowed Austin to speak. He stated:
       ¶{40} “THE DEFENDANT:             I think my attorney can prove my case in the
courtroom. I’m taking the transcript of the other courtroom, we can go to trial Monday.
Paul Conn [defense counsel] can prove the case. Inconsistency can – I don’t need no
witness; I don’t even need an alibi. We can go to trial. Let’s get it over with. This
case is ready to be tried. Don’t waste the taxpayers’ money or leave me in the county
jail 6 – 8 years and stuff –
       ¶{41} “* * *
       ¶{42} “THE COURT: Okay. So you’re okay with Mr. Conn?
       ¶{43} “THE DEFENDANT: Yeah, he won the case in county courtroom. I’m
going with the evidence he did in county courtroom with the state witnesses.
       ¶{44} “THE COURT: All right.
       ¶{45} “THE DEFENDANT: We got a trial, you said, Monday. You ain’t playing
around. Let’s go to trial.” 09/18/09 Pretrial Tr. 8-9.
       ¶{46} Furthermore, prior to the renewal of defense counsel’s motion for a
competency evaluation, counsel indicated that Austin was waiving his right to a jury
trial on the serious offender specifications. With the waiver of the jury trial on the
serious offender specification, the jury would hear that Austin was convicted in 1981
for murder. When the court attempted to have Austin sign the waiver, Austin refused.
09/21/09 Trial Tr. 4-7. A colloquy occurred between the court and Austin in which they
discussed Austin’s refusal to waive the right to a jury on those specifications:
       ¶{47} “THE DEFENDANT: I don’t want to waive the right. I want the jury to
see their case. I ain’t waiving nothing. I ain’t got nothing to hide. I ain’t waiving
nothing. They can see their case.
       ¶{48} “THE COURT: Okay. So you’re not waiving the right to jury trial on this
repeat violent offender specification?
       ¶{49} “THE DEFENDANT: No. No.
       ¶{50} “THE COURT: Because you don’t want to waive anything.
       ¶{51} “THE DEFENDANT: No.
       ¶{52} “THE COURT: You didn’t want to waive your right to speedy trial –
       ¶{53} “THE DEFENDANT: No.
       ¶{54} “THE COURT: – and you don’t want to waive your right to a jury trial on
this repeat violent offender spec that’s attached to each of the charges against you.
       ¶{55} “THE DEFENDANT: Yes, I know, Your Honor.
       ¶{56} “THE COURT: Is that right?
       ¶{57} “THE DEFENDANT: Yeah, I read it in my indictment. I want a jury to
hear everything in my past and present because most of the shit end up against me is
– I ain’t never killed no one. I ain’t never going to admit to killing anyone and I went to
prison for it. Twenty-nine years later I’m standing in front of you still on the same thing
and this is a courtroom –
       ¶{58} “THE COURT: Okay. Well, we’re not trying that. We’re simply informing
the jury if you don’t waive your right to a jury trial on those specifications, then all the
state’s going to do is bring in a certified copy of the record that you were convicted and
the jury will know you were convicted of the murder.
       ¶{59} “THE DEFENDANT: Yes.
       ¶{60} “THE COURT: You’re not going to get to try that again. You’re not going
to get up in front of the jury and explain what happened. That’s not what that’s about.
Do you understand?
       ¶{61} “THE DEFENDANT: The prosecutor going to ask me questions about it?
I got to explain when he asks me questions about the case?
       ¶{62} “THE COURT: The prosecutor’s not going to call you to witness stand.
He can’t do that.
       ¶{63} “THE DEFENDANT: Oh, okay.
       ¶{64} “THE COURT: I doubt that he’s going to ask you anything about it if you
do take the witness stand because he’s not allowed to do that.            He’s allowed to
produce for the jury the fact that you were convicted of that offense previously. That’s
it, not a discussion about what the case was about or whether you think you’re guilty or
not guilty or what happened. It’s about whether or not you were convicted.
       ¶{65} “THE DEFENDANT: I’m trying to be careful, Judge. I know last time in
2005 the jury heard the case. My last jury heard the case. I just want to stay on that
same route that I did the last time I stood in front of you. The prosecutor brought me
up. They talk about the homicide. They heard it. They went to the jury room and all
that. So let’s keep it on the same basis. I ain’t hiding nothing. You gave me one year.
I’m getting old. I’m expecting – I ain’t trying to go to the penitentiary. I’ve been out
here almost ten years; did five years on paper. Anytime a woman thinks she can file
something on me and go down there, nobody going to take my side, they taking me to
trial.” 09/21/09 Trial Tr. 7-10.
       ¶{66} In addition, after the issue of competency was resolved by the court,
defense counsel again moved to withdraw as counsel, during that discussion, the
following colloquy occurred:
       ¶{67} “MR. CONN: Are you satisfied with my services or not, Daniel? Would
you prefer another attorney? This is important.
       ¶{68} “THE DEFENDANT: Man, you going to keep bouncing me back up in
this courtroom in front of the judge making me look bad like I’m incompetent. You
been trying to play like I’m insane. There ain’t nothing wrong with me. I’m going to
convince the judge because I’m actually the one going to prison.” 09/21/09 Trial Tr.
19.
       ¶{69} All the above appears to show that Austin was capable of understanding
the nature and objective of the proceedings against him. Furthermore, it appears he
took an active role in deciding issues, i.e. assisting in his defense, such as whether to
accept the state’s plea offer, to waive his right to a jury trial on the repeat serious
offender specification, and to testify on his own behalf. The transcripts are replete with
instances where counsel and Austin disagreed. For instance, they disagreed over
whether Austin should accept the plea offer and whether Austin should waive his right
to jury trial on the serious offender specifications.     The fact that Austin in most
instances disagreed and did not follow his attorney’s advice does not show that he
was incapable of assisting in his defense.         Disagreements alone do not show
incompetence or an inability to assist in the defense. Likewise, the failure to follow
counsel’s advice when there is an indication that he understood what was going on
also does not show legal incompetence. It is clear from reading the transcripts in this
case that Austin was found not guilty in a 2005 case and his reason for not wanting to
waive or plead was because he wanted to follow the same path he had chosen to take
in the 2005 trial.
       ¶{70} Admittedly, the motion for a competency evaluation was also based on
Austin’s belief that there was a conspiracy against him.         At sentencing, Austin
explained that his feeling was derived from his 1981 conviction for murder. He stated
that judges on the bench at that time were corrupt and he did not commit the murder.
He seems to be arguing that the corruption that occurred in the 1981 case extended to
this case in a conspiracy to keep him quiet about the prior corruption.         09/28/09
Sentencing Tr. 16-19. Even assuming Austin’s behavior was indicative of paranoia,
paranoia does not necessarily constitute an incompetence to stand trial when, as here,
there is abundant information in the transcript that Austin understood the nature and
objective of the proceedings and assisted in his defense by making his own choices
even though they were made most of the time against the advice of counsel. See
Cowans v. Bagley (S.D.Ohio 2008), 624 F.Supp.2d 709, 754.
       ¶{71} Thus, even if the trial court erred in failing to hold a competency hearing,
that error was harmless. This assignment of error lacks merit.
                                    CONCLUSION
       ¶{72} For the foregoing reasons, the judgment of the trial court is hereby
affirmed.

Donofrio, J., concurs.
DeGenaro, J., concurs.